                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


RICKEY J. HARRIS, III,

       Petitioner,

       v.                                                            Case No. 20-CV-828-SCD

ERNELL LUCAS,

       Respondent.


                                            ORDER


       On June 3, 2020, Rickey J. Harris, III, filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 challenging the timeliness of his state revocation hearing. See

ECF No. 1. Harris alleges that he is currently in custody at the Milwaukee County Jail on a

“DOC hold,” but he doesn’t state when he was taken into custody. Also, it’s unclear from the

petition whether Harris is still awaiting his final revocation hearing, or whether he is in

custody for some other reason.

       In addition to the lack of detail surrounding his claim, Harris admits that he has not

sought any relief in state court. “Relief for state pretrial detainees through a federal petition

for a writ of habeas corpus is available only after the petitioner has exhausted his state court

remedies.” Hibbler v. Wis. Dep’t of Corrs., 18-cv-941-bbc, 2019 U.S. Dist. LEXIS 184, at *4

(W.D. Wis. Jan. 2, 2019) (citations omitted). Harris asserts there is “no such remedy yet

available,” ECF No. 1 at 2, but he is mistaken: “he can file a writ of habeas corpus in the

appropriate state circuit court; alternatively, he can raise his objection to the timeliness of the




            Case 2:20-cv-00828-SCD Filed 06/23/20 Page 1 of 2 Document 4
hearing at the final hearing” (assuming the hearing has not yet occurred). See Farr v. Spoden,

08-cv-0557-slc, 2008 U.S. Dist. LEXIS 87075, at *2 (W.D. Wis. Oct. 1, 2008).

       At this point, I could dismiss Harris’s petition without prejudice for failure to exhaust

his state-court remedies. However, given the bare-bones nature of the petition, I will provide

Harris an opportunity to file an amended petition that expands on the details needed to

support his claim. The amended petition should also address the exhaustion issue. Harris may

have until July 22, 2020, to file an amended petition that addresses the issues discussed above.

If Harris fails to file an amended petition by that date, I will dismiss this action.

        SO ORDERED this 23rd day of June, 2020.




                                                     __________________________
                                                     STEPHEN C. DRIES
                                                     United States Magistrate Judge




                                                2

          Case 2:20-cv-00828-SCD Filed 06/23/20 Page 2 of 2 Document 4
